Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 04, 2014

The Court of Appeals hereby passes the following order:

A15D0151. KENNETH WHITFIELD v. THE STATE.

      On October 9, 2014, the superior court entered an order revoking Kenneth
Whitfield’s probation. On November 13, 2014, he filed this application for
discretionary appeal seeking review of the revocation order. We, however, lack
jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). “The requirements of OCGA § 5-6-
35 are jurisdictional and this court cannot accept an appeal not made in compliance
therewith.” Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989); see also Gable
v. State, 290 Ga. 81, 82-83 (2) (a) (720 SE2d 170) (2011). Because Whitfield’s
application was filed 35 days after entry of the order he seeks to appeal, it is untimely,
and it is accordingly DISMISSED for lack of jurisdiction.



                                         Court of Appeals of the State of Georgia
                                                                              12/04/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.